         Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 1 of 28




                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
FRANK RIZZO MONUMENT                           :
COMMITTEE,                                     :
                  Plaintiff,                   :
                                               : Case Number
V.                                             : 2:20-cv-03245-CDJ
                                               :
CITY OF PHILADELPHIA, et al.,                  :
                     Defendants.               :
                                               :

                                           ORDER



       AND NOW, this ____day of _____________, 2020, upon consideration of Defendants

City of Philadelphia and Mayor James Kenney’s Motion to Dismiss, and Plaintiff’s Response in

Opposition thereto, it is hereby ORDERED that the Motion is GRANTED and the Complaint is

dismissed with prejudice.


                                            ___________________________________
                                                                              J.
         Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 2 of 28


                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
FRANK RIZZO MONUMENT                           :
COMMITTEE,                                     :
                  Plaintiff,                   :
                                               : Case Number
V.                                             : 2:20-cv-03245-CDJ
                                               :
CITY OF PHILADELPHIA, et al.,                  :
                     Defendants.               :
                                               :

                         DEFENDANTS’ MOTION TO DISMISS


       Defendants, the City of Philadelphia and Mayor James Kenney, file this Motion to

Dismiss Plaintiff’s Complaint under Rule 12(b)(6). The Court should grant the motion for the

reasons more fully explained in the accompanying memorandum.

       WHEREFORE, the City respectfully requests that this Court grant the Motion and

dismiss the Complaint with prejudice under Rule 12(b)(6).

                             CITY OF PHILADELPHIA LAW DEPARTMENT
                             MARCEL S. PRATT, CITY SOLICITOR

                             /s/ Benjamin Field
                             Benjamin Field
                             Divisional Deputy City Solicitor
                             Jonathan Cooper
                             Deputy City Solicitor
                             Lydia Furst
                             Deputy City Solicitor
                             City of Philadelphia Law Department
                             1515 Arch Street, 15th Floor
                             Philadelphia, PA 19102
                             (215) 683-5024
                             benjamin.field@phila.gov

Dated: July 22, 2020
         Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 3 of 28




                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                       :
FRANK RIZZO MONUMENT                   :
COMMITTEE,                             :
                  Plaintiff,           :
                                       : Case Number
V.                                     : 2:20-cv-03245-CDJ
                                       :
CITY OF PHILADELPHIA, et al.,          :
                     Defendants.       :
                                       :

                  DEFENDANTS’ MEMORANDUM OF LAW
     IN SUPPORT OF THEIR MOTION TO DISMISS PLAINTIFF’S COMPLAINT




                                    CITY OF PHILADELPHIA LAW DEPARTMENT
                                    MARCEL S. PRATT, CITY SOLICITOR

                                    By: Benjamin Field, Esq.
                                    Divisional Deputy City Solicitor
                                    P.A. Bar No. 204569
                                    Jonathan Cooper, Esq.
                                    Deputy City Solicitor
                                    P.A. Bar No. 316374
                                    Lydia Furst, Esq.
                                    Deputy City Solicitor
                                    P.A. Bar No. 307450
                                     (215) 683-5024 / benjamin.field@phila.gov
                                    Attorneys for Defendants




Dated: July 22, 2020
          Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 4 of 28




       Defendants, the City of Philadelphia and Mayor James Kenney (collectively,

“Defendants” or “City”), by and through their undersigned counsel, hereby file this Motion to

Dismiss Plaintiff Frank Rizzo Monument Committee’s (“Plaintiff” or “Committee”) Complaint.

I.     INTRODUCTION

       This case concerns the City’s recent emergency removal of a nine-foot, 2,000-pound

bronze statue of Frank L. Rizzo (the “Statue”), the former Mayor and Police Commissioner of

Philadelphia, from public display in front of the Municipal Services Building in Philadelphia.

Plaintiff’s Complaint asks this Court to order the City return the Statue to the Committee. The

Complaint should be dismissed under Rule 12(b)(6) because all three Counts in the Complaint

fail to state a claim upon which relief can be granted.

       The Complaint, its exhibits and the publicly available Executive Order authorizing the

removal of the Statue establish the following: (1) since the Committee donated the Statue to the

City in 1998, the City has held legal title to the Statue free and clear of all encumbrances; (2)

following dangerous attempts to destroy, burn, and topple the Statue during protests in

Philadelphia in late May and early June of 2020, the City determined that immediate removal of

the Statue was required to protect the public health, safety, and welfare; (3) the City moved the

Statue to a secure location that has not been disclosed to either the Committee or the public; (4)

the City has stated that it intends to maintain the Statue in its current secure location until a plan

is developed for its future; and (5) once such a plan is developed by the City, the City will submit

the plan for Philadelphia Art Commission review and approval as required by law.

       When the Statue was commissioned for and donated to the City in 1998, the City and the

Committee entered into a donation and maintenance agreement. That agreement provides that

the City has full and unencumbered title to the Statue and further gives the City the right to

                                                   1
            Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 5 of 28




determine whether the Statue poses a threat to public health, safety or welfare. If the City makes

such a determination, the Agreement is clear that the City may remove, destroy, or dispose of the

Statue and has no obligation to notify the Committee or to provide the Committee an opportunity

to recover the Statue. While the City therefore has no contractual obligation to provide the

Committee a reasonable opportunity to recover the Statute, the City will nonetheless provide the

Committee and members of the public a reasonable opportunity to be heard during the Art

Commission review process.

        The Complaint fails as a matter of law and should be dismissed with prejudice.

II.     FACTS1 AND PROCEDURAL HISTORY

        The Committee donated the Statue to the City in 1998 under a Donation and Maintenance

Agreement (the “Agreement,” attached as Exhibit A to the Complaint). From 1998 until June

2020, the Statue by sculptor Zenos Frudakis was displayed in front of the Municipal Services

Building in Philadelphia. See Compl. ¶¶ 4, 5, 8 (Doc. No. 1-1). On June 2, 2020, Mayor

Kenney signed an Executive Order (the “Executive Order”) authorizing the removal of the

Statue. See id. at ¶ 7. The following day, the City removed the Statue. Id. at ¶¶ 7, 8.

        The Agreement provides2 that the City holds legal title to the Statue, “free and clear of all

encumbrances.” See Agmt. at ¶ 5(a) (Doc. No. 1-1 Ex. A). The Agreement also includes



        1
            For purposes of this Motion to Dismiss only, the City takes the facts as pleaded to be
true.
        2
         In evaluating a motion to dismiss, the court may consider "matters of public record,
exhibits attached to the complaint, and undisputedly authentic documents" filed with the
motion. Delaware Nation v. Pennsylvania, 446 F.3d 410, 413 n.2 (3d Cir. 2006) (citing Pension
Benefit Guar. Corp. v. White Consol. Indus. Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)); see
also Group Against Smog and Pollution, Inc. v. Shenango, Inc., 810 F.3d 116, 127 (3d Cir. 2016)
(noting same). Because Plaintiff attaches the Agreement to its Complaint, and because it forms
the basis for Plaintiff's Complaint, the Court may consider the Agreement at this stage.

                                                   2
           Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 6 of 28




provisions explicitly addressing removal, destruction, or disposition of the Statue. Under the

Agreement, the City may determine that “immediate destruction or removal of the [Statue] is

necessary to protect the health, safety or welfare of the public.” See id. at ¶ 7(c). If the City

makes such a determination, it is “not obligated to notify Provider prior to destruction or removal

of the Work by the City.” Id. And while the Agreement does contain separate provisions

requiring the City to provide the Committee with an opportunity to recover the work, those

provisions make clear that they do not apply if the City determines that destruction or removal is

necessary to protect the health, safety or welfare of the public. See id. at ¶¶ 7(b) (“Except as set

forth under Subparagraph 7c. . . .”), 7(c), 7(f) (“Except as set forth under Subparagraph 7c. . . .”)

(Doc. No. 1-1 Ex. A).

       The City’s June 3, 2020 removal of the Statue was based on public health and safety

concerns. As set forth in the Executive Order,3 “peaceful demonstrations regarding [George]

Floyd’s death and police violence against people of color began in Philadelphia early in the day

on May 30, 2020 and some individuals, utilized the occasion of the protests to carry out severe

and unprecedented acts of vandalism, property damage, rioting, and/or looting . . .” Exec. Order

at 1 (Doc. No. 4-1). During the protests, the Statue was “subject to numerous attempts by

enormous crowds to demolish, light on fire, excavate, smash, and topple it—risking severe injury

and death to nearby persons and causing damage to other City property . . . “ Id. The Executive

Order also explained that the presence of the Statue in front of the Municipal Services Building

had placed the building – and the critical data, facilities, infrastructure, and technology that the

building holds – at significant risk of damage and destruction. See id. at 2.



       3
         The court may consider matters of public record filed with this motion. See supra at
n.2. Municipal ordinances and statements - when publicly available on the municipality's
website - are matters of public record subject to judicial notice. See, e.g., Hena v.
                                                  3
          Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 7 of 28




       On June 2, 2020, the City determined that the Statue posed a threat to the public health,

safety, and welfare. Id. at 3. The Executive Order accordingly authorized the immediate

removal of the Statue from public display. Id. at 3. It further directed that:

       The Statue or its parts should be placed in secure storage by the Department of
       Public Property until such time as a plan is developed to donate, relocate, destroy,
       or otherwise dispose of the Statue. When such a plan is developed, it may be
       presented to the Philadelphia Art Commission for approval.

Id. The Statue was removed and transported to secure storage early in the morning on June 3,

2020. See Compl. ¶ 8 (Doc. No. 1-1).

       The Complaint vaguely alleges that the Statue was “possibly damaged or destroyed in the

process” of removal. Compl. ¶ 10 (Doc. No. 1-1). The Complaint also attaches a photograph of

the Statue in the back of a flatbed truck and alleges that this image shows the Statue being

“disregarded.” See id. at ¶ 14 & Ex. D. The Complaint does not indicate when the photograph

was taken or provided to the Committee, see id. at ¶ 14, but the photograph shows the Statue in

one piece and without any visible damage. See id. at Ex. D.

       On June 15, 2020, counsel for the Committee sent a letter to the Mayor and the City




Vandegrift, No. 18-762, 2020 WL 1158640, at *25 (W.D. Pa. Mar. 10, 2020). Indeed, the
Eastern District of Pennsylvania has specifically recognized that "[p]ages found on the City of
Philadelphia Website are matters of public record." Stein v. City of Philadelphia, No. 15-6829,
2013 WL 6408384, at *9 n.10 (E.D. Pa. Dec. 5, 2013); see also Sturgeon v. Pharmerica Corp.,
438 F.Supp.3d 246, 259 (E.D. Pa. 2020) (court can take judicial notice of information on
government websites at motion to dismiss stage as it is self-authenticating). Here, in resolving
this motion to dismiss, the Court can take judicial notice of the Executive Order because it is
publicly available on the City's website, there can be no doubt as to its authenticity, and it is
referenced in the Complaint. See Executive Order, available
at https://www.phila.gov/media/20200602213153/Order-to-Remove-Rizzo-Statue-June-2-
2020.pdf.



                                                 4
          Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 8 of 28




Solicitor demanding that the Statue’s location be disclosed to the Committee so that the

Committee could “recover” the Statue. See June 15, 2020 Letter at 2 (Doc. No. 1-1 Ex. B). In

their letter, the Committee invoked inapplicable clauses of the Agreement that require notice and

an opportunity for the Committee to recover the Statue except where the City has determined

that removal, destruction, or disposition of the Statue is needed to protect the health, safety, or

welfare of the public. See id. at 2.

       The City responded on June 24, 2020. The City explained that the Statue was removed to

protect the public health, safety and welfare and that the provisions of the Agreement cited by

counsel for the Committee were inapplicable. See June 24, 2020 Letter at 1 (Doc. No. 1-1 Ex.

C). The City confirmed that the Statue would continue to be stored in a secure location until a

plan for its future was finalized by the City and approved by the Art Commission. See id. at 2.

The City also confirmed that the Committee would have the opportunity to provide input into

potential plans by the City in connection with any applicable laws requiring public comment. Id.

       Despite the City’s assurances regarding the safety of the Statue and commitment to a

public Art Commission process that would include an opportunity for input by the Committee,

the Committee filed a Complaint in the Philadelphia Court of Common Pleas on June 29, 2020.

The Complaint seeks an injunction and writ of mandamus based upon the Agreement and the

City Charter. See Compl. at Counts I and II (Doc. No. 1-1). The Committee also asserts a claim

based upon the Fourteenth Amendment and 42 U.S.C. § 1983. See Compl. at Count III (Doc.

No. 1-1). On July 1, 2020, the Committee filed a Motion for Temporary Restraining Order and

Preliminary Injunction. On the same day, the City filed a Notice of Removal in this Court. See

Notice of Removal (Doc. No. 1).

       On July 2, 2020, the Committee filed a Motion for Temporary Restraining Order and


                                                  5
          Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 9 of 28




Preliminary Injunction. See Motion (Doc. No. 3). On the same day, the Court held a telephone

conference with counsel regarding the Motion. On July 3, 2020, the City submitted a letter

confirming the parties’ understanding regarding the City’s storage of the Statue while the Motion

is pending. See Doc. No. 4. In the letter, the City stated that it “does not have – nor has it ever

had – any plans to destroy the Statue.” The letter also confirmed that “[t]he City will also not

take any steps to alter or destroy the Statue prior to the Court’s decision on the merits of

Plaintiff’s pending Motion (Doc. No. 3), absent some unforeseeable emergent circumstance” and

that “[i]n the unlikely event that any such emergent circumstance occurs before the Court issues

a decision on Plaintiff’s pending Motion, the City will seek approval from this Court before

taking any action to alter or destroy the Statue.” Id. On July 16, 2020, the City filed a Response

in Opposition to Plaintiff’s Motion for Temporary Restraining Order and Preliminary Injunction.

See Doc. No. 5.

III.   LEGAL STANDARD

        The applicable standard for a Rule 12(b)(6) motion is well-settled. Under this Rule, the

Court must dismiss an action on motion made before a responsive pleading is filed, when a

complaint “fail[s] to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

“[A] plaintiff's obligation to provide the ‘grounds’ of his “entitle[ment] to relief” requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action will

not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see also Ashcroft v. Iqball, 556

U.S. 662, 678-79 (2009) (stating that a Complaint must contain something more than “naked

assertion[s]” devoid of “further factual enhancement.”). “The basic principle that a court must

accept all allegations as true is inapplicable to either legal conclusions or [t]hreadbare recitals of

the elements of a cause of action, supported by mere conclusory statements.” Argueta v. U.S.

Immigration and Customs Enforcement, 643 F.3d 60, 72 (3d Cir. 2011) (quoting Iqbal, 556 U.S.
                                                   6
           Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 10 of 28




at 678).

IV.    ARGUMENT

       All three Counts of the Complaint fail as a matter of law. Counts I and II, for injunctive

and mandamus relief, fail to state a claim because even assuming the truth of facts alleged in the

Complaint, the City’s actions related to the Statue are wholly consistent with both the Agreement

and the City Charter. Count III fails for multiple reasons, explained in Section IV.C below. The

Complaint should be dismissed in its entirety, with prejudice.

       A.      COUNTS I AND II FAIL BECAUSE THE CITY HAS COMPLIED WITH
               THE AGREEMENT.

       Even assuming all well-pled allegations in the Complaint are true, the City has fully

complied with the terms of the Agreement and therefore the Committee’s claims for injunctive

and mandamus relief (Counts I and II) based upon the Agreement fail. As the Executive Order

that the Committee referenced in its Complaint states, the Statue was recently the target of

dangerous attempts to burn, topple, and destroy it. See Executive Order at 1 (Doc. No. 4-1). The

City’s emergency removal of the Statue was based upon the danger to public health, safety, and

welfare that the continued public display of the Statue presented, and therefore the City has no

obligation to provide notice to the Committee or to provide the Committee an opportunity to

recover the Statue.

       Pennsylvania law governs the interpretation of the Committee’s contract-based claims.

Under Pennsylvania law, “it is well established that the intent of the parties to a written contract

is to be regarded as being embodied in the writing itself, and when the words are clear and

unambiguous the intent is to be discovered only from the express language of the agreement.”

Steuart v. McChesney, 444 A.2d 659, 661 (1982) (citing Estate of Breyer, 379 A.2d 1305 (Pa.

1977); Felte v. White, 302 A.2d 347 (Pa. 1973); East Crossroads Center, Inc. v. Mellon-Stuart

                                                  7
         Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 11 of 28




Co., 205 A.2d 865 (Pa. 1965); Siciliano v. Misler, 160 A.2d 422 (Pa. 1960); Kennedy v. Erkman,

133 A.2d 550 (Pa. 1957); Atlantic Refining Co. v. Wyoming National Bank of Wilkes-Barre, 51

A.2d 719 (Pa. 1947). Indeed, as the Third Circuit has made clear, such inquiry “does not require

a search for the subjective intent of the parties, but rather centers on the intent embodied in the

language that the parties chose to memorialize their agreement.” Williams v. Metzler, 132 F.3d

937, 947 (3d Cir. 1997) (citations omitted). Therefore, the task focuses on the “terms of the

agreement as manifestly expressed,” and not “as, perhaps, silently intended.” Steuart, 444 A.2d

at 661. Such analysis of contract interpretation is a matter of law, Grant v. Southwestern Pa.

Water Auth., 601 A.2d 1359, 1360 (Pa. Cmwlth. 1992), and where a court can determine the

meaning of a contract on its face, the contract is unambiguous. Id. at 1361; Diet Drugs, 525 F.

App’x 140, 142 (3d Cir. 2013) (“[W]hen a term in an agreement is clear and unambiguous, its

meaning must be determined from the four corners of the contract” as a matter of law).

       The language of the Agreement is clear and the Court need not look beyond the four

corners of the Agreement. The City is expressly permitted to immediately remove or destroy the

Statue if the City, in its discretion, determines that removal or destruction of the Statue is in the

interest of the public health, safety, or welfare. See Agreement at ¶ 7(c) (Doc. No. 3-1 Ex. A).

Further, the Agreement explicitly provides that when the City determines that it must remove or

destroy the Statue to protect public health, safety, or welfare, then the City has no obligation to

notify the Committee in advance or to provide the Committee a reasonable opportunity to

recover the Statue. See Agreement at ¶¶ 7(b) (“Except as set forth under Subparagraph 7c. . . .”),

7(f) (“Except as set forth under Subparagraph 7c. . . .”) (Doc. No. 3-1 Ex. A). The Agreement

clearly and unequivocally provides the City with unilateral authority to make decisions regarding

removal, disposition, or destruction of the Statue in circumstances involving public health and


                                                  8
              Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 12 of 28




safety.

          As explained above, during the protests in Philadelphia over the killing of George Floyd

and police brutality, protestors attempted to topple the Statue, light it on fire, and destroy it. See

Executive Order at 1 (Doc. No. 4-1). The City was concerned that if the Statue remained in its

public location, such efforts would be successful and individuals near the Statue would be

injured or killed. See id. In addition, the presence of the Statue in front of the Municipal

Services Building had placed the building – and the critical data, facilities, infrastructure, and

technology that the building holds – at significant risk of damage and destruction. See id. at 2.

The City made the obvious determination that the Statue posed a risk to public health and safety,

removed it from public display, and transported it to secure storage. The Statue will remain in a

concealed and secure location until a plan is developed by the City and approved by the Art

Commission. Id. at 3.

          Under the Agreement, the City is not required to provide notice to the Committee, to

inform the Committee of the Statue’s location, or to provide the Committee with an opportunity

to recover the Statue, because the City has reasonably determined that public health, safety, and

welfare are at risk.4 It cannot be disputed that the City has made such a determination here,

triggering the explicit exception set forth in Section 7 of the Agreement. Accordingly, the City

has fully complied with the Agreement and the Committee’s claims based upon the Agreement

fail to state a claim upon which relief can be granted.


          4
         Even assuming arguendo that the Committee has a right here to recover the Statue (it
does not), the City is still not violating the Agreement. The City has not done anything to
permanently dispose of the Statue. To the contrary, the Statue was removed from public display
where it was the object of attacks and brought to a concealed and secure location. The Art
Commission review process will allow the Committee ample opportunity to make its case for
why the Statue should be given to the Committee and to oppose any plan for the future of the
Statue with which it disagrees.
                                                  9
           Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 13 of 28




       B.      COUNTS I AND II FAIL BECAUSE THE CITY’S ACTIONS ARE
               CONSISTENT WITH THE CITY CHARTER.

       The Committee’s claims for injunctive and mandamus relief based upon the City Charter

fail because the City’s actions are consistent with the City Charter. As the Executive Order and

the exhibits attached to the Complaint demonstrate, the City has consistently stated that it will

submit a plan for the Statue to the Philadelphia Art Commission for approval. See Executive

Order at 3 (Doc. No. 4-1) (“The Statue or its parts should be placed in secure storage by the

Department of Public Property until such time as a plan is developed to donate, relocate, destroy,

or otherwise dispose of the Statue. When such a plan is developed, it may be presented to the

Philadelphia Art Commission for approval.”); Compl. at Ex. C (“When the City decides upon a

plan for its final disposition, the City will comply with any applicable law that requires

engagement of the public, including your client’s Committee, in connection with that plan.”).

The City is thus complying with the requirements of Section 4-606(e) of the Philadelphia Home

Rule Charter, which provides that the Art Commission shall “[a]pprove the removal, relocation

or alteration of any existing work of art in the possession of the City.” The City has also assured

the Committee that it will engage with the Committee during the Art Commission process.

       C.      THE COMMITTEE’S SECTION 1983 CLAIM FAILS AS A MATTER OF
               LAW.

       Count III of the Complaint asserts a 14th Amendment Due Process claim against Mayor

Kenney and the City under 28 U.S.C. § 1983.5 The Committee contends it had property rights to

the Statue pursuant to the Agreement and unspecified common law, and that Defendants

“purposely deprived Plaintiff of its property rights without just compensation” in violation of the



       5
        Although this statute does not exist, it appears Plaintiff’s claims arise under 42 U.S.C. §
1983 and Defendants analyze them accordingly.

                                                 10
         Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 14 of 28




Due Process clause. See Compl., at ¶¶ 55-56 (Doc. No. 1-1). These claims are not actionable for

multiple reasons.

                1.      The Committee’s Underlying Due Process Claims Fail as a Matter of
                        Law as to Both Defendants.

        The Committee generically alleges it has property rights to the Statue, Defendants

purposely deprived it of those property rights without just compensation, and that such

deprivation was a due process violation. Compl. at ¶¶ 54-58 (Doc. No. 1-1). The Committee

does not specify whether its claim sounds in procedural or substantive due process, nor does it

allege the requisite elements as to either species of due process claim. See id. Instead, the

Committee simply alleges a contract violation, and then concludes that this amounts to a

constitutional violation. Additionally, there are simply no facts before the Court – whether pled

in the Complaint or contained in the Executive Order and/or any Exhibits to the Complaint – that

could give rise to a substantive or procedural due process claim.

                        a)      The Committee Fails to Plead an Actionable Substantive Due
                                Process Claim

        In order to establish a Fourteenth Amendment substantive due process violation, a

plaintiff must prove (s)he was deprived of fundamental rights as a result of “arbitrary, wrongful

government actions.” See, e.g., Munoz v. City of Phila., No. 05-5318, 2006 WL 328346, at *6

(E.D. Pa. Feb. 10, 2006) (quoting Learner v. Fauver, 288 F.3d 532, 546 (3d Cir. 2002)).

“Arbitrary” action is not akin to “incorrect” action, and “only the most egregious official conduct

can be said to be arbitrary in the constitutional sense.” County of Sacramento v. Lewis, 523 U.S.

833, 846 (1998) (emphasis added) (citations and additional quotations omitted). To satisfy this

requirement, the plaintiff must establish that the interest at stake is protected by the due process

clause (i.e. life, liberty, property), and that the deprivation of that interest “shocks the


                                                   11
         Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 15 of 28




conscience.” See Chainey v. Street, 523 F.3d 200, 219 (3d Cir. 2008); Lewis, 523 U.S. at 846.

                               i)      The Committee Fails to Plead a Property Right

       When the challenged government action involves an alleged deprivation of property, the

threshold issue is whether the challenging party has a “property interest” in the property at issue.

See, e.g., Boyanowski v. Cap. Area Intermed. Unit, 215 F.3d 396, 403 (3d Cir. 2000); Norwest

Bank Nebraska v. W.R. Grace & Co., 960 F.2d 754, 759 (8th Cir. 1992). The Supreme Court has

explained that “[b]ecause the Constitution protects rather than creates property interests, the

existence of a property interest is determined by reference to ‘existing rules or understandings

that stem from an independent source such as state law.’” Phillips v. Wash. Legal Found., 524

U.S. 156, 164 (1998) (quoting Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 577

(1972)). Put differently, a plaintiff asserting the deprivation of a property interest must first be

able to demonstrate the existence of such an interest (i.e. by pointing to its source). See, e.g.,

Monumental Task Comm., Inc. v. Foxx, 157 F. Supp.3d 573, 594 (E.D. La. 2016). A person’s

“unilateral expectation” is insufficient to establish a property interest for due process purposes.

See Castle Rock v. Gonzales, 545 U.S. 748, 756 (2005). Instead, the interest must rise to the

level of a “legitimate claim of entitlement” to the property. Id.

       The Committee alleges that its right to relief “arises from the Agreement, which contains

specific provisions mandating the City allow Plaintiffs the opportunity to recover the Statue

before the City destroys or otherwise disposes of it.” Compl. ¶15 (Doc. No. 1-1). The

Committee further alleges that “Plaintiff has valid property rights to the Statue under the

Agreement and common law.” Id. at ¶55. But the Committee is mistaken; the Agreement does

not create a property right, much less a property interest that can serve as the basis of a due

process claim.


                                                  12
         Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 16 of 28




       The Agreement unambiguously vests the title of the Statue in the City, free and clear of

all encumbrances. See Agreement at ¶ 5(a) (Doc. No. 1-1 Ex. A) (“Title. Legal title, free and

clear of all encumbrances, to the Work shall pass to the City upon installation of the Work.”).

Further, although in some circumstances the City has an obligation to provide the Committee

with a right to recover the Statue, the Agreement contains a clear and unambiguous exception to

this requirement when public safety is at issue. See id. at ¶ 7(c). And each of the provisions that

articulate a requirement that the City provide the Committee with the ability to recover the Statue

expressly note that when Subparagraph 7(c) is at issue, it controls. See Agreement ¶¶7(b), 7(f)

(both beginning with the clarification “Except as set forth under Subparagraph 7c”). The plain

language of the Agreement is clear. The City holds the unencumbered title to the Statue and

because the actions at issue were a matter of public safety, the provisions regarding the

Committee having a right to ‘recover’ the Statue are not at issue. The Committee, therefore, has

no cognizable property interest for a due process claim.

       Certainly it is true that a property interest exists when a plaintiff “has an enforceable

expectation under . . . [a] contract. See Barrett v. Ross Twp. Civil Serv. Comm’n, 55 A.3d 550,

556 (Pa. Commw. Ct. 2012) (citing Amesbury v. Luzerne County Institution District, 27

Pa.Cmwlth. 418, 366 A.2d 631, 633 (1976). But a person’s “unilateral expectation” is

insufficient to establish a property interest for due process purposes. See Castle Rock v.

Gonzales, 545 U.S. 748, 756 (2005). The interest must rise to the level of a “legitimate claim of

entitlement” to the property. Id. Here, Plaintiffs have no such claim. The Agreement is clear

that the City holds “unencumbered” title to the property. And the Agreement makes clear that

the Committee only has a right to recover the property in certain circumstances and does not

have such a right where public safety is at issue. That is the case here, and the Committee’s


                                                 13
         Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 17 of 28




“unilateral expectation” that the City has to return the property nonetheless does not create a

property interest that can be said to implicate due process.

       Plaintiff’s allegation that it has a property interest in the Statue is based on Plaintiff’s

apparent unilateral expectation. It is not supported by the plain language of the Agreement. This

is not a “legitimate claim of entitlement” to the Statue and this Court should dismiss Plaintiff’s

constitutional claims.

                               ii)     The alleged actions do not “shock the conscience”

       Even if the Court were to determine that Plaintiff had established a property interest for

the purposes of a due process analysis, Plaintiff cannot satisfy the requirement that it be able to

show the alleged deprivation “shocks the conscience.” See, e.g., Chainey v. Street, 523 F.3d 200,

219 (3d Cir. 2008); Lewis, 523 U.S. at 846. Although the “shocks the conscience” standard

generally applies to all species of substantive due process claim, the type of conduct required for

its satisfaction turns on the exigency of the situation and amount of time the official has to act.

See Vargas v. City of Philadelphia, 783 F.3d 962, 973 (3d Cir. 2015).

       When a government official is faced with a “hyperpressurized environment” requiring a

“snap judgment,” they can only be held liable if they had an “actual intent to cause harm.” See

id. (citing Sanford v. Stiles, 456 F.3d 289, 308-09 (3d Cir. 2006)). On the other end of the

spectrum, when “deliberation is possible and officials have the time to make unhurried

judgments,” courts apply a deliberate indifference standard (i.e. “conscious disregard of a

substantial risk of serious harm”). See id. (additional quotations and citations omitted). Finally,

a middle category exists for decisions made with “hurried deliberation” (i.e. that must be made in

a “matter of hours or minutes”). Haberle v. Troxell, 885 F.3d 170, 177 (3d Cir. 2018) (citations

and quotations omitted). In those circumstances, the action may be conscious-shocking only if


                                                  14
         Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 18 of 28




it is found to exhibit “conscious disregard of a great risk of serious harm rather than substantial

risk.” Id.

       As discussed above, the Committee cannot state a substantive due process claim because

it had no property interest in the Statue under the Agreement or otherwise. But even if it could,

the Committee has not pled – nor could it in these circumstances – the type of arbitrary and

egregious conduct that “shocks the conscience.” The Executive Order clearly demonstrates that

Mayor Kenney issued the removal of the Statue in response to a devolving public safety

emergency that the mere presence of the Statue was exacerbating, and that the Statue remains in

secure storage. See Executive Order (Doc. No. 4-1). This is the type of “hyperpressurized”

situation that is only actionable when the government official acts with an “intent to harm,” a

standard the Committee neither addresses nor could plausibly assert facts to support. But even

assuming, arguendo, that the Court views this action under the least permissible lens – that

which imposes liability for deliberate indifference – Count III of the Complaint still fails. The

Statue was removed in the midst of a public safety emergency – notably one that its own

presence was exacerbating – in accordance with the Agreement. See id; see also Agreement at §

7(c). Neither the City’s emergency removal of the Statue nor the City's subsequent retention of

the Statue in its present condition – actions which no doubt protected the Statue from near-

certain destruction – rise close to the type of “egregious” government action that runs afoul of

due process, whether under a “deliberate indifference” or “intent to harm” standard. See, e.g.,

Haberle v. Troxell, 885 F.3d 170, 177 (3d Cir. 2018).

               b)      The Committee Fails to Plead an Actionable Procedural Due Process
                       Claim

       To the extent the Committee asserts a procedural due process claim, this claim also

cannot proceed. As set forth above, the Committee has no property interest in the Statue, which

                                                 15
         Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 19 of 28




defeats any procedural due process claim in its entirety. And even if it did, the removal of the

Statue without notice to the Committee was not a constitutional violation.

       A procedural due process claim requires a plaintiff to allege that (1) (s)he was deprived

of life, liberty, or property, and (2) the procedures available to the plaintiff did not provide due

process of law. Hill v. Bor. Of Kutztown, 455 F.3d 225, 234 (3d Cir. 2006). When the

government seizes property, the notice provided should be “reasonably calculated, under all the

circumstances, to apprise interested parties of the . . . action and afford them an opportunity to

present their objections.” Mullane v. Central Hanover Bank & Trust, 339 U.S. 306, 314 (1950);

see also Mennonite Board of Missions v. Adams, 462 U.S. 791, 795 (1983). While a person

should usually receive notice of and opportunity to contest a property deprivation before it

occurs, “where there is the necessity of quick action by the state, or where providing any

meaningful pre-deprivation process would be impractical, the Government is relieved of the

usual obligation to provide a pre-deprivation hearing.” Munoz v. City of Union City, 481 F.

App’x 754, 758 (3d Cir. May 11, 2012) (quoting Elzmere Park Club, L.P., v. Town of Elsmore,

542 F.3d 412, 417 (3d Cir. 2008)).

       When a government official invokes a discretionary emergency procedure in response to

an emergency, the official can only be liable for a procedural due process violation if “such

invocation is arbitrary or amounts to an abuse of discretion.” Elsmere Park Club, 542 F.3d, at

418-19. Proportional responses to emergent health and safety risks do not reach that threshold,

and thus require no pre-deprivation hearing when circumstances compel the seizure or

destruction of property. See id. (due process did not require pre-deprivation hearing when town

condemned apartments for significant mold issues, despite fact that town’s investigation was “far

from perfect,” because public health threat justified the exigent action) (citing Catanzaro v.


                                                  16
         Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 20 of 28




Weiden, 188 F.3d 56, 62-63 (2d Cir. 1999)). In these circumstances, the court need only

consider whether there exists adequate post-deprivation process to challenge the action. See,

e.g., Munoz v. City of Union City, 481 F. App’x 754, 757-58 (3d Cir. May 11, 2012).

       When due process claims arise out of an alleged breach of contract, procedural due

process is typically satisfied by the simple availability of a post-deprivation breach of contract

claim in state court. See, e.g., Lujan v. G&G Fire Sprinklers, Inc., 532 U.S. 189, 196-97 (2001)

(no procedural due process claim arising out of alleged violation of a public works contract

because the action was a contract claim which could be asserted in California state court); Khan

v. Bland, 630 F.3d 519, 532-33 (7th Cir. 2010) (holding that plaintiff was “afforded all the

process that was due by his available post-deprivation remedy of a state law breach of contract

action”). As the Seventh Circuit has explained, “[a]ll states provide judicial remedies for breach

of contract and these remedies will almost always provide all the process that is constitutionally

due, making the question whether the contract right was also a property right academic.”

Indiana Land Co., LLC v. City of Greenwood, 378 F.3d 705, 710 (7th Cir. 2004).

       This principle is especially well-settled when a plaintiff is not “presently entitled . . . to

exercise ownership dominion” over the allegedly deprived property, because in these cases their

asserted property interest “can be fully protected by an ordinary breach-of-contract suit.” Lujan,

532 U.S. at 196. Put differently, a person does not have a “present entitlement” in property

subject to a contract when their interest is a non-possessory one wholly defined by – and thus

contingent upon – the terms of a contract. See id.; see also Ferrone v. Onorato, 298 F. App’x

138, 140 (3d Cir. Oct. 31, 2008) (dismissing due process claim for funds allegedly owed to

plaintiff under loan agreement because claim was “a commonplace breach of contract dispute

clothed in federal question fleece.”); DeBoer v. Pennington, 287 F.3d 748, 750 (9th Cir. 2002)


                                                  17
         Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 21 of 28




(applying Lujan and dismissing due process claim for city’s termination of management

agreement because the “contract here has not given rise to a greater interest than the contract

itself” and state contract action provided adequate due process); Khan, 630 F.3d, at 532-33 (no

actionable due process claim for funds claimed under contracts with county, when plaintiff had

no “present entitlement” to funds and deprivation was “not particularly time sensitive,” since

breach of contract claim was available under state law); Hughes v. Zurz, 298 F. App’x 404, 417

(6th Cir. Oct. 6, 2008).

        Here, the Committee has failed to plead any facts from which it could be inferred that the

removal of the Statute and placement in storage without pre-deprivation notice to the Committee

under the circumstances was an “abuse of discretion” or “arbitrary” in the constitutional sense.

Similarly, Plaintiff has failed to plead that there exists no post-deprivation remedy for its alleged

harms, nor pled facts as to the same. These pleading deficiencies alone are fatal. See, e.g.,

Ahlers v. Rabinowitz, 684 F.3d 53, 63-64 (2d Cir. 2012) (plaintiff failed to state procedural due

process claim when he did not “allege whether formal-post-deprivation procedures were

available.”); Routhier v. Goggins, 229 F.Supp.3d 299, 309 (D. Vt. 2017) (plaintiff’s failure to

specifically mention post-deprivation procedures and their alleged inadequacies necessitated

dismissal of due process claim).

        More importantly, the Statue is a piece of tangible property in which the City holds legal

title (see Agreement at § 5(a)), that the Committee has never been entitled to “exercise[]

ownership dominion” over, and in which the Committee’s purported rights are based solely and

entirely on the Agreement. See, e.g., Lujan, 532 U.S. at 196; Onorato, 298 F. App’x at 140. For

this reason, the instant breach of contract lawsuit is a wholly adequate process for the Committee

to pursue its remedies. See id.


                                                 18
         Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 22 of 28




        And finally, Plaintiff exercised those remedies by filing the instant lawsuit before and

instead of even attempting to utilize or engage in the City’s stated administrative procedure for

the Statue’s disposition, despite the City’s unequivocal statements that the Statue is secure, a

plan is to be developed for its disposition which will then be presented to the Art Commission,

and that the City will comply will any applicable law requiring public engagement – specifically

including the engagement of the Committee – in connection with the plan. See Exec. Order; see

also Compl. at Ex. C. The Committee has thus failed to adequately plead the absence of a viable

remedy at law, and any procedural due process claim must be dismissed for these reasons as

well.

               2.      The Committee’s Due Process Claim Against Mayor Kenney is
                       Barred by Qualified Immunity.

        Count III of the Complaint must also be dismissed as to Mayor Kenney under the

doctrine of qualified immunity. Government officials are immune from liability where their

conduct “does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Argueta v. U.S. Immigration and Customs Enforcement,

643 F.3d 60, 69-70 (3d Cir. 2011) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)

(emphasis added)). The doctrine “seeks to ensure that defendants reasonably can anticipate

when their conduct may give rise to liability by attaching liability only if the contours of the right

violated are sufficiently clear that a reasonable official would understand that what he is doing

violates that right.” United States v. Lanier, 520 U.S. 259, 270-71 (1997) (internal quotations

and citations omitted). Government actors are protected by qualified immunity unless “existing

precedent [has] placed the statutory or constitutional question beyond debate.” See id. at 2083.

        In Saucier v. Katz, 533 U.S. 194 (2001), the Supreme Court discussed the two prongs

which must be analyzed to determine whether a government official is entitled to qualified

                                                 19
           Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 23 of 28




immunity: (1) whether the official’s conduct, viewed in a light most favorable to the plaintiff,

violated the constitution, and (2) whether the constitutional right at issue was “clearly

established,” such that a reasonable official would have understood that their actions were not

lawful in the situation with which they were confronted. See id. at 202.6 The Court explained

that the inquiry as to whether the right was clearly established “must be undertaken in light of the

specific context of the case, not as a broad general proposition.” See id. at 201 (emphasis

added). If there is no clearly established rule prohibiting the official from acting as (s)he did in

the specific situation at issue, (s)he is entitled to qualified immunity. See id. at 209.

       In 2015, the Supreme Court reiterated that a right is only “clearly established” if the

“violative nature of particular conduct is clearly established.” Mullenix v. Luna, 136 S.Ct. 305,

309 (2015). “We have repeatedly told courts . . . not to define clearly established law at a high

level of generality.” Id. (citations and quotations omitted). And as explained by the Third

Circuit most recently, “[e]xisting precedent is sufficient to place a constitutional question beyond

debate and to defeat qualified immunity only if it is “controlling authority in the relevant

jurisdiction” or if a “robust consensus of cases of persuasive authority in the Court of Appeals

has settled the question.” Sauers v. Borough of Nesquehoning, 905 F.3d 711, 719 (3d Cir. 2018)

(quoting Mammaro v. NJ Div. of Child Prot. & Permanency, 814 F.3d 164, 169 (3d Cir. 2016)

(emphasis added) (remaining citations and quotations omitted)).

       Here, Mayor Kenney is entitled to qualified immunity because it is far from “clearly

established” that the removal of the Statue violated any law, let alone the United States



       6
         In Saucier, the Court actually held that the question of whether a constitutional right
was violated must be answered before moving on to the “clearly established” analysis, but the
Court retreated from this requirement eight years later in Pearson v. Callahan, 129 S.Ct. 808,
815-22 (2009). Since Pearson, the evaluation consists of the same two questions but district
courts can do the analysis in whatever order they see fit. See id.
                                                  20
         Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 24 of 28




Constitution. As set forth above, Mayor Kenney’s decision to remove the Statue was clearly

made in the interest of public health and safety and to prevent a dangerous situation from

becoming even more dangerous. See Executive Order (Doc. No. 4-1). Even if the Statue’s

removal violated the Agreement – a notion Defendants reject as set forth above – qualified

immunity nonetheless applies. See, e.g., Sauers, 905 F.3d at 722-23 (rejecting notion that

officer’s guilty plea to crime of vehicular homicide prevented attachment of qualified immunity

with respect to due process claim for the same actions, because the law was not “settled” at the

time of the incident that an officer could be held constitutionally liable for such conduct). To

maintain a due process claim against Mayor Kenney (and assuming arguendo that the

Committee can establish a property interest), the Committee must identify Third Circuit

precedent, or a “robust consensus of cases” in the U.S. Court of Appeals at large, finding a due

process violation in the same circumstances; namely, the safe, non-destructive removal of a

structure that was itself causing a significant threat to human safety during an already escalating

emergency. See, id. at 719; see also Executive Order (Doc. No. 4-1). Because no such

precedent exists, the due process claim against Mayor Kenney is barred by qualified immunity.

               3.      The Committee’s Due Process Claim Against the City Must be
                       Dismissed because the Complaint Pleads no Facts to Support a
                       Finding that the City Acted with “Deliberate Indifference.”

       Count III of the Complaint must be dismissed as to the City because the Committee

pleads no facts that could conceivably give rise to a § 1983 claim against the City. Plaintiffs

seeking to impose § 1983 liability against a municipality must state a claim for relief under the

standards set forth in Monell v. Department of Social Services of New York City, 436 U.S. 658




                                                21
           Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 25 of 28




(1978).7 In adjudicating Monell claims, “courts have recognized a two-path track to municipal

liability under § 1983, depending on whether the allegation is based on municipal policy or

custom.” Mulholland v. County of Berks, 706 F.3d 227, 237 (3d Cir. 2013) (citations and

quotations omitted). A policy occurs when a decisionmaker with final authority “issues an

official proclamation, policy, or edict,” while a custom occurs when practices are “so permanent

and well-settled as to virtually constitute law.” See id. (citations and quotations omitted). “[A]

policy cannot ordinarily be inferred from a single instance of illegality.” Losch v. Bor. Of

Parkesburg, 736 F.2d 903, 911 (3d Cir. 1984); see also McKenna v. City of Philadelphia, 1992

WL 191134, at *3 (E.D. Pa. Aug. 3, 1992) (following Losch).

       Moreover, a plaintiff’s proper identification of an offending policy or custom is not

enough to state a Monell claim. As explained by the Supreme Court:

       [I]t is not enough for a § 1983 plaintiff merely to identify conduct properly
       attributable to the municipality. The plaintiff must also demonstrate that, through
       its deliberate conduct, the municipality was the “moving force” behind the injury
       alleged. That is, a plaintiff must show that the municipal action was taken with
       the requisite degree of culpability and must demonstrate a direct causal link
       between the municipal action and the deprivation of federal rights. Board of
       Cnty. Comm’rs of Bryan County v. Brown, 520 U.S. 397, 404 (1997) (emphasis
       added).

       The “requisite degree of culpability” referenced by the Supreme Court is that of

deliberate indifference to the rights of the plaintiff or those similarly situated. See id. at 407,

411; Berg v. County of Allegheny, 219 F.3d 261, 276 (3d Cir. 2000) (if a municipal policy or

custom “does not facially violate federal law, causation can only be established by demonstrating

that the municipal action was taken with deliberate indifference as to its known or obvious



       7
           “A municipality may not be held liable for constitutional torts under § 1983 on a
vicarious liability theory rooted in respondeat superior.” Mulholland v. County of Berks, 706
F.3d 227, 237 (3d Cir. 2013).

                                                  22
         Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 26 of 28




consequences.”) (quotations and citations omitted); see also Vargas v. City of Philadelphia, 783

F.3d 962, 974 (3d Cir. 2015). Deliberate indifference “is a stringent standard of fault, requiring

that a municipal actor disregarded a known or obvious consequence of his action.” Vargas, 783

F.3d at 974 (quoting Brown, 520 U.S. 397 at 410).

       Here, the Committee’s § 1983 claim against the City should be dismissed. As an initial

matter, the failure of Plaintiff’s underlying due process claim against Mayor Kenney (see supra)

requires the dismissal of the Committee’s Monell claim. A plaintiff can only maintain a claim

for municipal liability if they can first establish a constitutional violation by a municipal actor.

See, e.g., City of Los Angeles v. Heller, 475 U.S. 796, 798-99 (1986); Kneipp v. Tedder, 95 F.3d

1199, 1212 n.26 (3d Cir. 1995) (§ 1983 claim cannot stand if the underlying constitutional claim

is invalid); Mark v. Borough of Hatboro, 51 F.3d 1137, 1149-50 (3d Cir. 1995) (unless plaintiff

establishes a constitutional injury, it is irrelevant for purposes of § 1983 liability whether

municipality’s policies caused an injury). Because the underlying due process claim should be

dismissed for the reasons above, the Committee’s Monell claim must also be dismissed.

       The Committee’s Monell claim also fails independently because the Complaint pleads no

facts from which the Statue’s removal could be found to exhibit “deliberate indifference.” The

Committee alleges no City practice of improper monument removals, nor does it assert that the

City employs a policy that has led to a pattern of similar actions. Instead, the Committee

complains of a single decision by the Mayor undertaken specifically to avoid further damage to

the City of Philadelphia and danger to its citizens. The Committee neither alleges that this

amounts to deliberate indifference nor pleads facts indicating the same. See generally Compl.

The Committee’s Monell claim thus fails.




                                                  23
         Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 27 of 28




       Accordingly, because the Committee fails to plead adequate facts giving rise to a claim

for municipal liability, a claim against Mayor Kenney in his individual capacity, or a 14th

Amendment Due Process claim under any theory, and because no actionable facts can be

inferred from the pleadings, Count III of the Complaint must be dismissed in its entirety.

V.     CONCLUSION

       For all of the foregoing reasons, the Complaint should be dismissed with prejudice.

                              CITY OF PHILADELPHIA LAW DEPARTMENT
                              MARCEL S. PRATT, CITY SOLICITOR

                              /s/ Benjamin Field
                              Benjamin Field
                              Divisional Deputy City Solicitor
                              Jonathan Cooper
                              Deputy City Solicitor
                              Lydia Furst
                              Deputy City Solicitor
                              City of Philadelphia Law Department
                              1515 Arch Street, 15th Floor
                              Philadelphia, PA 19102
                              (215) 683-5024
                              benjamin.field@phila.gov

       Dated: July 22, 2020




                                                24
         Case 2:20-cv-03245-CDJ Document 6 Filed 07/22/20 Page 28 of 28




                                CERTIFICATE OF SERVICE

       I, Lydia Furst, hereby certify that I caused to be served today one copy of the foregoing
upon the persons and in the manner indicated below:

Via CM/ECF:

George Bochetto, Esq.
Bochetto & Lentz PC
1524 Locust St
Philadelphia, Pa 19102
215-735-3900
gbochetto@bochettoandlentz.com
Attorney for Plaintiff




                                                     /s/ Lydia Furst
                                                     Lydia Furst
                                                     City of Philadelphia Law Department

Dated: July 22, 2020
